Citation Nr: 0111467	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  96-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for memory loss as a residual of a heart 
valve operation in November 1991, claimed to be the result of 
Department of Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
July 1955.  

This case arises out of a July 1995 rating action which 
denied entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151, for disability claimed to have arisen 
from VA medical treatment in November 1991.  The veteran 
appealed that decision to the Board of Veterans' Appeals, 
(Board) and after remanding the case in October 1997, the 
Board denied the appeal in a June 1999 decision.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims, (hereinafter, Court).  While 
the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by his attorney, filed a joint 
motion, in April 2000, asking the Court to vacate the Board's 
June 1999 decision.  The Court granted the parties' motion in 
an April 2000 order, and the case was returned to the Board 
for compliance with the directives that were stipulated in 
the joint motion.  The April 2000 order, by its terms, 
constitutes the mandate of the Court.

After the case was returned to the Board, clarification was 
requested from the veteran's attorney as to whether she would 
continue to represent the veteran before the Board.  In a 
September 2000 letter from the veteran's attorney, she 
advised the Board that the veteran had recently taken ill, 
and that the veteran's daughter had been appointed the 
veteran's legal guardian.  Although the daughter had 
apparently expressed her desire to this attorney to have the 
attorney continue to handle this matter, the necessary 
documentation regarding the daughter's guardianship had not 
been received.  Therefore, it was requested that the Board 
grant an additional 90 days to permit the attorney to clarify 
her status as a representative and to submit additional 
evidence.  That extension of time was granted by the Board in 
September 2000.  

In December 2000, the attorney in this matter wrote the Board 
and enclosed copies of documents reflecting that the veteran 
had been found legally incompetent and his daughter had been 
appointed his guardian.  Also enclosed was a document 
reflecting that the veteran's daughter had engaged the 
attorney to continue her representation in this matter before 
the Board.  At the same time, the attorney requested an 
additional 60 days, within which to submit additional 
evidence in this appeal.  The Board granted this request in a 
letter addressed to the attorney in December 2000.  

In February 2001, the Board received from the appellant's 
attorney, written arguments concerning this appeal, together 
with a medical opinion from a private physician regarding the 
appellant's claim.  Thereafter, the case was referred to the 
undersigned for consideration.  

In addition to the foregoing, it is observed that this appeal 
originally included renal failure as one of the disabilities 
for which compensation was sought under 38 U.S.C.A. § 1151.  
In the aforementioned joint motion, however, the veteran 
withdrew his appeal with respect to that aspect of his claim, 
requesting that it be deemed abandoned.  The Court, 
therefore, dismissed that aspect of the veteran's appeal, and 
as the issue is no longer in dispute, it will not be further 
discussed in this Remand.  




FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's course following surgery performed by VA in 
1991 was complicated by the onset of a series of strokes, 
with resultant memory loss, the development of which is 
directly linked to the surgery the veteran underwent.

3.  The onset of strokes and memory loss following the 
veteran's 1991 surgery was neither a certain or intended 
result of that procedure, and was not the result of the 
veteran's own willful misconduct or failure to follow 
instructions.  


CONCLUSION OF LAW

The criteria for an award of benefits under 38 U.S.C.A. 
§ 1151, for memory loss as a residual of a heart valve 
operation in November 1991, are met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. §§  3.358, 3.800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the essential contention is that as a result of 
treatment the veteran received at a VA hospital in November 
1991, where he underwent heart valve replacement surgery, he 
developed severe memory loss for which he seeks compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  

38 U.S.C.A. § 1151 (West 1991), provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The veteran's request for benefits pursuant to the provisions 
of section 1151 was received in 1993.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the veteran's claim must be adjudicated under the version of 
section 1151 extant before the enactment of the statutory 
amendment, i.e., neither VA fault nor an event not reasonably 
foreseeable is required for his claim to be granted.  

The record in this case, while somewhat voluminous, may be 
briefly summarized.  It shows that the veteran was admitted 
to a VA Medical Center in November 1991, for treatment of 
endocarditis.  While hospitalized, the veteran's condition 
deteriorated and he underwent emergent mitral valve and 
aortic valve replacement.  Shortly thereafter, in March 1992, 
the veteran was seen for complaints of memory loss which was 
apparently attributed to cerebral ischemia to the frontal 
lobes.  Subsequent evidence shows the memory loss problem 
continuing, particularly following cerebrovascular accidents 
in 1994 and 1997.  

Thereafter, the record shows that the veteran was examined 
for VA purposes in connection with this claim in December 
1997.  The reports from these examinations, particularly the 
neurologic examination and the examination of the veteran's 
heart, revealed inconsistencies regarding whether the 
veteran's memory loss was being attributed to the veteran's 
1991 surgery (by virtue of the surgery causing a release of a 
thrombus that lodged in the veteran's brain) and/or to his 
1994 and 1997 cerebrovascular accidents.  In response to the 
RO's request for clarification, another VA physician wrote in 
June 1998, that the veteran's memory loss was due to strokes, 
which themselves were most likely due to the veteran's heart 
valve surgery, insofar as people who have artificial valves 
have a marked increased risk of strokes.  Thus, he concluded 
that "the strokes are not a residual of the surgery but a 
well know[n] complication in people who have artificial heart 
valves."  On the foregoing record, the RO continued to deny 
the veteran's claim, and the case was forwarded to the Board.  
As described in the Introduction, the Board denied the 
veteran's appeal, he appealed that decision to the Court, and 
the Court has since returned the case to the Board.  

As also mentioned in the Introduction to this decision, the 
appellant's representative recently submitted an opinion from 
a private physician, Craig N. Bash, MD, concerning the issue 
presently on appeal.  A review of this document reflects that 
Dr. Bash reviewed the veteran's claims file and conducted a 
review of pertinent medical literature.  He then went on to 
conclude that the veteran's memory loss was caused by 
strokes, and that the strokes were caused by the veteran's 
heart valve surgery.  In his opinion, Dr. Bash indicated that 
while it was certainly not the intention of the veteran's 
1991 surgery to cause memory loss or strokes, the strokes the 
veteran suffered were caused by either the valve surgery or 
the valves themselves, rather than by any underlying heart 
disease.  In this regard, he pointed out the surgery the 
veteran had is "known to cause cerebral strokes" and that 
because the veteran had minimal other risk factors for 
strokes, it is unlikely the veteran would have had the 
strokes and memory loss had he not had the surgery.  Thus, he 
concluded that the strokes "are a residual of; and very 
likely were directly caused by the surgery in 1991."  

As set forth above, benefits are payable pursuant to the 
provisions of 38 U.S.C.A. § 1151, "as if" the additional 
disability or death were service connected, unless the 
evidence shows that the disability in question was a 
necessary consequence of the treatment provided, was due to 
the natural progress of the disorder which prompted the 
treatment, was the result of the veteran's own willful 
misconduct or failure to follow instructions, or was merely 
coincidental with the hospitalization in question.  

Here, with the submission of the medical opinion by the 
appellant in February 2001, it is now apparent that following 
the veteran's heart surgery in 1991, his course was 
complicated by the onset of a series of strokes, with 
resultant memory loss, the development of which is directly 
linked to the surgery the veteran underwent.  In this regard, 
it is obvious that the onset of strokes and memory loss was 
not an intended consequence of the surgery that was 
performed.  Moreover, while the evidence suggests that the 
complications the veteran experienced were considered to be a 
potential at the time the surgery was performed (and even a 
high risk), the evidence does not show that these 
complications were a certain result of the surgery.  
Furthermore, there is no evidence, whatsoever, showing that 
any willful misconduct by the veteran or his failure to 
follow instructions played any role in the complications that 
arose from his surgery, or that it was a natural progression 
of the disorder for which the surgery was needed.

It is therefore the Board's conclusion that the veteran's 
strokes and memory loss may be considered an unintended 
consequence of the veteran's surgery, and, under the law 
applicable to this decision in the wake of the judicial 
precedent in Gardner, the veteran is therefore entitled to be 
compensated under the provisions of 38 U.S.C.A. § 1151.  
Accordingly, entitlement to benefits under 38 U.S.C.A. 
§ 1151, for memory loss incurred as a result of treatment 
received while an inpatient at a VA hospital in November 1991 
is established.  

In reaching this decision, the Board notes that pursuant to 
the instructions contained in the April 2000 joint motion and 
Court order, the Board was directed to undertake additional 
development in this case, and in particular, obtain the 
medical records upon which the Social Security Administration 
based a favorable 1993 disability decision.  These 
instructions, however, were obviously given before the 
medical opinion by Dr. Bash was received.  As indicated 
above, the addition to the record of his opinion, when 
considered with the evidence that was previously associated 
with the claims file, now provides a sufficient basis upon 
which to make a favorable determination.  Rather than delay 
the award of this benefit while the development requested in 
the joint motion is undertaken, it is the Board's view that 
the more appropriate course of action is to simply grant the 
appeal at this point. 


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151, for memory 
loss as a residual of a heart valve operation in November 
1991 is granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

